UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     SHARON BULLOCK,                                 DOCKET NUMBER
                 Appellant,                          PH-0752-14-0665-I-1

                  v.

     DEPARTMENT OF THE TREASURY,                     DATE: August 6, 2015
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Marshall L. Williams, Esquire, Philadelphia, Pennsylvania, for the
            appellant.

           Daniel C. Mullenix, Esquire, and Pamela D. Langston-Cox, Esquire,
             Chicago, Illinois, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed the appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     regulation or the erroneous application of the law to the facts of the case; the
     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that
     neither party has established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.             5 C.F.R.
     § 1201.113(b).

                                      BACKGROUND
¶2        The appellant retired from her Tax Examining Technician position effective
     July 14, 2013.   Initial Appeal File (IAF), Tab 10 at 33.      She filed an appeal
     alleging that she had been constructively discharged. IAF, Tab 1. She alleged
     that her retirement was involuntary because the agency created a hostile work
     environment, discriminated against her based on her race, sex, and disabling
     medical condition, and harassed her in retaliation for her protected equal
     employment opportunity (EEO) activity. Id.; IAF, Tab 22. On September 15,
     2014, the administrative judge provided notice of what the appellant must
     nonfrivolously allege to be entitled to a jurisdictional hearing on the
     voluntariness of her retirement and ordered her to proffer a nonfrivolous
     allegation of jurisdiction. IAF, Tab 25. The appellant filed a motion requesting
     that the administrative judge vacate this order, arguing that the supplement to her
     appeal filed on September 10, 2014, satisfied her burden of establishing the
     Board’s jurisdiction.   IAF, Tab 27.      Except for this motion to vacate, the
     appellant did not otherwise respond to the September 15, 2014 jurisdictional
                                                                                        3

     order. Both parties filed numerous motions to compel discovery and motions for
     sanctions. See IAF, Tabs 12-13, 16-17, 23-24, 26, 28. On December 1, 2014, the
     administrative judge issued a final discovery order, partially granting both
     parties’ pending motions to compel, requiring them to serve each other responses
     no later than December 12, 2014, and denying all pending motions for sanctions
     and motions to strike. IAF, Tab 35.
¶3         The administrative judge issued an initial decision on January 8, 2015,
     without holding a hearing, finding that the Board lacks jurisdiction over the
     appeal. IAF, Tab 38, Initial Decision (ID). The appellant has filed a petition for
     review. Petition for Review (PFR) File, Tab 3. The agency has filed a response
     in opposition to the petition for review. PFR File, Tab 5.

                      DISCUSSION OF ARGUMENTS ON REVIEW
     The appellant has not made a nonfrivolous allegation that her retirement was
     involuntary.
¶4         The appellant argues that her retirement was involuntary in view of the
     allegedly harassing incidents taken against her that occurred from December 24,
     2012, to September 15, 2013. PFR File, Tab 3 at 7-8. An employee-initiated
     action such as a retirement is presumed to be a voluntary action and, as such, is
     not appealable to the Board. O’Brien v. Department of Agriculture, 91 M.S.P.R.
     139, ¶ 5 (2002); see 5 U.S.C. § 7512. An appellant is entitled to a hearing on the
     issue of Board jurisdiction over an appeal of an alleged involuntary retirement if
     she makes a nonfrivolous allegation casting doubt on the presumption of
     voluntariness.   Garcia v. Department of Homeland Security, 437 F.3d 1322,
     1344 (Fed. Cir. 2006) (en banc). In this context, a nonfrivolous allegation is an
     allegation of fact that, if proven, could establish a prima facie case that the Board
     has jurisdiction over the appeal. O’Brien, 91 M.S.P.R. 139, ¶ 5.
¶5         When allegations of discrimination and reprisal for protected EEO activity
     are made in connection with a claim of involuntariness, such discrimination or
     reprisal allegations may only be addressed insofar as they relate to the issue of
                                                                                      4

     voluntariness and not whether they would establish discrimination or reprisal as
     an affirmative defense. Pickens v. Social Security Administration, 88 M.S.P.R.
     525, ¶ 6 (2001). Thus, evidence of discrimination or reprisal goes to the ultimate
     question of voluntariness. Id. Where the appellant has alleged that intolerable
     working conditions led to her retirement, the Board has held that the appropriate
     test for involuntariness is whether under all the circumstances the agency made
     working conditions so difficult that a reasonable person in the employee’s
     position would have felt compelled to retire. McCray v. Department of the Navy,
     80 M.S.P.R. 154, ¶ 8 (1998).
¶6        We have reviewed the entire record, including the appellant’s response
     dated June 4, 2014, to the agency’s motion requesting a show cause order on
     jurisdiction, IAF, Tab 11, and her supplemental appeal filed on September 11,
     2014, IAF, Tab 22. The appellant argues that these filings contain a nonfrivolous
     allegation of the Board’s jurisdiction. PFR File, Tab 3 at 6-8. We do not agree.
     The appellant has described a stressful work environment in which her work was
     overly criticized, she was spoken to in a loud and hostile manner in front of
     coworkers, her work-related questions went unanswered, she was reprimanded for
     taking long breaks, she was threatened with discipline, and her requests for a new
     supervisor went unanswered, among other similar conflicts with her supervisors.
     IAF, Tab 22 at 10-18. But an employee is not guaranteed a working environment
     free of stress, and a feeling of being unfairly criticized or enduring unpleasant
     working conditions are generally not so intolerable as to compel a reasonable
     person to retire. Miller v. Department of Defense, 85 M.S.P.R. 310, ¶ 32 (2000).
     According to the appellant, her first-level supervisor, to whom she attributes most
     of the harassing incidents, was detailed into her supervisory position and was
     reassigned 1 month after the appellant retired. IAF, Tab 22 at 4-5, 18. Even if
     the appellant proved her factual allegations of discriminatory and retaliatory
     conduct, she has not made any allegation that could establish that she lacked
     viable options to contest the agency’s actions without retiring.    See Axsom v.
                                                                                         5

     Department of Veterans Affairs, 110 M.S.P.R. 605, ¶ 17 (2009). The appellant
     has not nonfrivolously alleged working conditions so intolerable a reasonable
     person would have felt compelled to retire.

     The scope of review the administrative judge applied to the appellant’s
     discrimination claims was appropriate.
¶7        The appellant argues that the administrative judge appears to have limited
     the scope and timeframe of the appeal to the dates and incidents accepted by the
     agency in investigating her formal EEO complaint. PFR File, Tab 3 at 6-7. The
     appellant argues that the administrative judge failed to consider earlier incidents
     of harassment that were similar and related to those identified by the agency in
     the letter accepting her formal EEO complaint for investigation. Id. at 7. She
     also claims that the agency did not investigate those incidents during the
     processing of her EEO complaint. Id. She asserts that the Board must consider
     the arguments regarding these earlier incidents, particularly as set forth in her
     supplement to her appeal. Id. at 7-8.
¶8         The   permissible   scope   of    the   Board’s   review   of   an   appellant’s
     discrimination claims on the involuntary separation question is not confined
     solely to the specific allegations the agency accepted for investigation; rather, it
     may extend to any discrimination similar or related to the substance of the
     allegations in the claim and which reasonably can be expected to grow out of the
     investigation triggered by the claim.     Williams v. Department of Agriculture,
     106 M.S.P.R. 677, ¶ 12 (2007). We find that the administrative judge properly
     followed these principles. The agency filed a motion to strike the appellant’s
     supplement to her appeal on the basis that it raised new issues for the first time
     on appeal, which went beyond the scope and timeframe of the issues accepted by
     the agency in investigating her formal EEO complaint. IAF, Tab 29 at 4-7. The
     administrative judge denied the agency’s motion to strike. IAF, Tab 35. The
     administrative judge considered not only the alleged harassing incidents the
     agency identified in accepting the appellant’s complaint for investigation, but
                                                                                        6

      also the entire report of investigation and the supplemental appeal. See ID at 10
      (citing IAF, Tabs 8-10, 22). We find no support in the record for the appellant’s
      argument that the administrative judge limited the scope of review to incidents
      occurring between April 17 and July 2, 2013, and find no error in the scope of
      review the administrative judge identified. In any event, we have also reviewed
      the appellant’s supplemental appeal and considered the additional incidents
      describe therein, and we find that she has not made a nonfrivolous allegation that
      her retirement was involuntary.

      The administrative judge did not abuse her discretion in ruling on the appellant’s
      discovery motions.
¶9          Discovery is the process by which a party may obtain relevant information
      including information that appears reasonably calculated to lead to the discovery
      of admissible evidence.      5 C.F.R. § 1201.72(a).     What constitutes relevant
      information in discovery is to be liberally interpreted, but discoverable
      information is not without boundaries and the requesting party must ultimately
      show that the information sought is relevant or likely to lead to relevant evidence.
      Chandler v. Department of the Treasury, 120 M.S.P.R. 163, ¶ 10 (2013). An
      administrative judge has broad discretion in ruling on discovery matters, and,
      absent an abuse of discretion, the Board will not find reversible error in such
      rulings. Vaughn v. Department of the Treasury, 119 M.S.P.R. 605, ¶ 15 (2013).
¶10         The appellant argues that she was prejudiced when the administrative judge
      denied her motion to compel the deposition of her second-level supervisor and the
      production of certain documents, some of which she believes were in the
      possession of her first-level supervisor. PFR File, Tab 3 at 8. She also argues
      that she was prejudiced when the administrative judged denied her motions for
      sanctions against the agency. Id. We have reviewed the record, and it does not
      appear that the appellant filed a motion to compel the deposition of her
                                                                                    7

second-level supervisor. 2 We cannot find that the administrative judge erred in
denying a motion that was never filed.         We have reviewed the appellant’s
document requests and find that the administrative judge did not abuse her
discretion in denying the appellant’s motion to compel responses to document
requests 3, 6-12, 26-28, 34, and 38-40, 43. IAF, Tab 25, Tab 35 at 2. Further,
the appellant has failed to show how these documents would have affected the
administrative judge’s finding that she failed to make a nonfrivolous claim of the
Board’s jurisdiction. Consequently, the appellant has failed to establish that she
was prejudiced by the administrative judge denying her motions to compel. See
Davis v. Department of Defense, 103 M.S.P.R. 516, ¶ 13 (2006) (finding that,
when an appeal is dismissed for lack of jurisdiction, there is no prejudice to an
appellant’s substantive rights based on the absence of discovery that did not seek
information that would establish the Board’s jurisdiction). Because the appellant
did not make a nonfrivolous allegation of jurisdiction, we AFFIRM the
administrative judge’s decision to dismiss this appeal of lack of jurisdiction.

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS 3
     You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439



2
  The record contains a motion to compel the deposition of the appellant’s first-level
supervisor, which the administrative judge granted. IAF, Tab 17, Tab 18 at 2.
3
  The administrative judge incorrectly provided the appellant with “mixed case” review
rights. See Conforto v. Merit Systems Protection Board, 713 F.3d 1111, 1116-21 (Fed.
Cir. 2013). The appropriate review rights are provided below.
                                                                                  8

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,     at   our    website,   http://www.mspb.gov/appeals/uscode.htm.
Additional       information     is   available    at   the     court’s    website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
     If you are interested in securing pro bono representation for your appeal to
the Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.